
	

113 HR 277 RH: To revise the boundaries of John H. Chafee Coastal Barrier Resources System Sachuest Point Unit RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit RI–07 in Rhode Island.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 474
		113th CONGRESS
		2d Session
		H. R. 277
		[Report No. 113–634]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Cicilline introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 1, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on January 15, 2013
		
		
			
		
		A BILL
		To revise the boundaries of John H. Chafee Coastal Barrier Resources System Sachuest Point Unit
			 RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, and Hazards Beach
			 Unit RI–07 in Rhode Island.
	
	
		1.Replacement of John H. Chafee Coastal Barrier Resources System map
			(a)In generalThe map subtitled Sachuest Point Unit RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, Hazards Beach Unit
			 RI–07, included in the set of maps entitled John H. Chafee Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating
			 to certain John H. Chafee Coastal Barrier Resources System units in Rhode
			 Island, is hereby replaced by another map relating to the units entitled John H. Chafee Coastal Barrier Resources System Sachuest Point Unit RI–04P, Easton Beach Unit
			 RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit RI–07 and dated September 16, 2013.
			(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file
			 and available for inspection in accordance with the provisions of section
			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
	
		December 1, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
